DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1, 2, and 4-25 are pending in the application, claims 12 and 13 are withdrawn from consideration.  Claim 3 has been cancelled.  Claims 23, 24, and 25 have been added.
Amendments to the claims 1, 6, 9, 13, 14, and 18, filed on 16 June 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 16 June 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.
Applicants' arguments in the response filed 16 June 2021, regarding the 35 U.S.C. §112, §102, and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Election/Restrictions
Claims 1, 2, 3-11, and 14-25 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP §821.04(B), claims 12 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 27 April 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP §804.01.

Allowable Subject Matter
Claims 1, 2, and 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §102(a)(1) and §103 rejections in the Office Action mailed 27 April 2021.
With regards to the closest prior art of record Hartman et al. (WO 2005/103367 A2):  The indicated prior art, while providing for --a plaster-based board--; does not provide any disclosure or teachings for a person to have made --a textile including glass fibers and an organic binder comprising at least one organic polymer exhibiting a glass transition temperature which varies from -10 to +25°C, wherein the textile includes at least 80% by weight of glass fibers-- {instant claim 1} or --a textile including glass fibers and an organic binder comprising at least one organic polymer exhibiting a glass transition temperature which varies from -10 to +25°C, wherein the organic polymer is an acrylonitrile polymer that is a copolymer of acrylonitrile and of a methyl methacrylate-- {instant claim 18}.  (In the instant case, the allowable subject matter pertains to "the textile including at least 80% by weight of glass fibers, and organic binder with at least one organic polymer having a glass transition temperature which varies from -10 to +25°C" {instant claim 1} or "the textile including glass fibers and organic binder with at least one organic polymer having a glass transition temperature which varies from -10 to +25°C, wherein the organic polymer is an acrylonitrile polymer that is a copolymer of acrylonitrile and of a methyl methacrylate" {instant claim 18}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Hartman with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Hartman in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781